      Case 2:18-cv-02077-LSC-HNJ Document 19 Filed 01/27/21 Page 1 of 2                     FILED
                                                                                   2021 Jan-27 AM 11:40
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION
 TAURUS LAMONT BELL,                       )
                                           )
       Petitioner,                         )
                                           )
 v.                                        )    Case No.: 2:18-cv-02077-LSC-HNJ
                                           )
 WARDEN KENNETH PETERS, et                 )
 al.,                                      )
                                           )
       Respondents.

                           MEMORANDUM OPINION
      The magistrate judge entered a report on November 23, 2020, recommending

the court dismiss with prejudice Petitioner Taurus Lamont Bell’s petition for a writ

of habeas corpus as untimely pursuant to 28 U.S.C. § 2244(d)(1)(A). Doc. 16. The

magistrate judge advised the parties of their right to file specific written objections

within fourteen days. Id. On December 23, 2020, the magistrate judge granted

Bell’s motion for an extension of time to file objections and ordered him to file

objections within seven days from the entry date of the order. Docs. 17, 18. To date,

Plaintiff’s objections have not been received by the court.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court hereby ADOPTS the

report of the magistrate judge and ACCEPTS his recommendation. In accordance




                                          1
      Case 2:18-cv-02077-LSC-HNJ Document 19 Filed 01/27/21 Page 2 of 2




with the recommendation, the court finds the petition is due to be dismissed as

untimely pursuant to 28 U.S.C. § 2244(d)(1)(A).

      This court may issue a certificate of appealability “only if the applicant has

made a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). To make such a showing, a “petitioner must demonstrate that reasonable

jurists would find the district court’s assessment of the constitutional claims

debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000), or that “the

issues presented were adequate to deserve encouragement to proceed further.”

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal quotations omitted). The

court finds Bell’s claims do not satisfy either standard.

      The court will enter a separate Final Judgment.

      DONE and ORDERED on January 27, 2021.



                                               _____________________________
                                                       L. Scott Coogler
                                                  United States District Judge
                                                                                 160704




                                           2
